Citation Nr: 9915923	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96 47 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Maine Veterans Services 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 RO decision which denied the 
veteran's claim for special monthly pension.  By a March 1996 
RO decision, the veteran was granted special monthly pension 
by reason of being housebound.  He continues to appeal for 
special monthly pension based on the need for aid and 
attendance.  


FINDINGS OF FACT

The veteran is not blind or in a nursing home and, despite 
his disabilities, he is able to perform his own personal care 
activities without regular assistance from another person.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need of 
regular aid and attendance have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1973 to July 
1975.

By a January 1989 RO decision, the veteran was found to be 
permanently and totally disabled for non-service-connected 
pension purposes based on a bilateral hip disability. 

In an October 1992 statement, the veteran indicated he began 
work for Ken-A-Set Association for the Retarded in 1989 and 
stopped work in August 1992.  He said he had been told by a 
doctor that he could never return to work. 

A December 1995 VA pension examination record shows that the 
veteran reported he developed degenerative joint disease of 
the hips in the 1980s.  It was noted he had undergone a total 
of four hip replacements on the right side, with the most 
recent one in September 1995.  He said his right hip was now 
working well.  As for his left hip, he said, such was a 
constant problem.  He said he had several left hip prostheses 
replaced.  He said he recently developed a staph infection 
which had been resistant to all antibiotics.  Over the years, 
he said, he had undergone many surgeries.  As for his current 
condition, it was noted that his port-a-cath had been removed 
and he was left with a constantly draining open incision over 
the left hip; and he had to change his left hip dressing 
twice a day.  It was noted that he did not have any hardware 
in his left hip.  He complained of chronic bilateral hip pain 
and said he took an average of about five Percocet (pain 
medication) per day.  He complained that he was wheelchair 
bound.  However, he also said that with the aid of crutches, 
he was able to walk inside his house, perhaps a maximum 
distance of 50 feet.  He said he was able to drive his 
automatic car, get his wheelchair into the trunk, and hop 
around to the driver's seat.  It was noted he was incapable 
of driving a standard shift car.  He also related that when 
he left his house, he was pretty much wheelchair bound.  He 
said he was unable to do any housework which required 
bending.  He said he usually had someone who helped him with 
his housework.  It was noted he was capable of bathing 
himself.  He said he had not worked since 1990; prior to 
that, he said, he was employed as a counselor for the 
mentally retarded.  It was noted he was currently attending 
vocational rehabilitation in an attempt to get a degree in 
business management.  The impressions were vascular necrosis 
of both femoral heads, residuals of multiple total hip 
surgeries, and a chronic staph infection of the left hip 
which was resistant to all antibiotics.  It was also noted 
that the veteran would likely have an open draining wound 
(about the left hip) for many years, and that he was 
wheelchair bound. 

From December 1995 to January 1996, the veteran was 
hospitalized in a VA facility for treatment of his bilateral 
hip disorder.

By a January 1996 RO decision, the veteran was granted non-
service-connected pension benefits.  It was noted that such 
benefits had been previously granted but later terminated due 
to excessive income.  His claims for special monthly pension 
based on the need for aid and attendance and by reason of 
being housebound were denied. 

In February 1996, the veteran was hospitalized at a VA 
facility and treated for complaints of fever and left hip 
pain.  The admitting diagnoses included a chronically 
infected left hip with an acute exacerbation.  It was also 
noted that he tended to abuse narcotics.  He underwent 
procedures including debridement of the left hip and muscle 
rotation.  At the time of his discharge in March 1996, it was 
noted that he was up in a wheelchair with little difficulty 
and was ambulating with crutches. 

By a March 1996 RO decision, the veteran was granted special 
monthly pension by reason of being housebound.  His claim for 
special monthly pension based on the need for aid and 
attendance was denied. 

The veteran underwent left hip and thigh treatment during a 
VA hospital admission in April 1996.  The discharge diagnoses 
included a hematoma of the left thigh, status post vastus 
lateralis rotation flap to close a left hip wound, an 
infection following a left total hip arthroplasty, and status 
post multiple arthroplasties of the right hip. 

At a July 1996 RO hearing, the veteran testified he had been 
utilizing a wheelchair for three years.  He said he was 
wheelchair bound because of hip problems.  He also said he 
used crutches for short distances.  He related that one of 
his legs had shrunk after his hip was removed.  He said he 
could stand on that shortened leg for brief periods of time.  
He said he had been told that if his infection got any worse, 
his leg would have to be amputated.  He testified that he 
lived by himself in a ground floor apartment which had two 
levels.  He said that his bedroom was on the second level and 
only accessible by stairs.  He said he used the stairs by 
going on his hands and knees.  He also said he spent most of 
his time on the first floor.  He said he was able to drive 
automatic transmission automobiles, which were not specially 
adapted.  He said he was able to go shopping in places which 
had electric shopping carts.  He said he was able to cook for 
himself and bathe.  He said he hired someone to do his 
housework and buy his groceries.  He said he used to utilize 
home care nursing for treatment of the open incision on his 
leg but had now discontinued use of such.  He said he took 
pain and sleep medication and antibiotics.  He said he did 
not go out every much. 

In April 1997, the veteran was hospitalized for treatment of 
left hip problems.  He underwent a CAT scan of the left 
thigh.  The discharge diagnoses, included a history of an 
infected left total hip arthroplasty (which was treated with 
multiple surgeries with resulting pain and discoloration of 
the left thigh), and status post right total hip 
arthroplasty.  On discharge, it was noted he was ambulatory 
with crutches and had a lift in his left shoe. 

VA treatment records dated from July 1997 to June 1998 show 
that the veteran received outpatient care including treatment 
for pain.

A July 1998 VA general medical examination shows that the 
veteran complained of pain and difficulty in moving about.  
He said his pain was constant and aggravated by weight 
bearing.  He said every few days his pain was incapacitating 
and that such periods lasted about two hours following 
treatment.  He said his pain radiated into his low back and 
legs.  He said his pain interfered with his sleep and made 
his legs feel weak.  He related that he took 2 Percocet pills 
about three times a day.  He said he utilized a 4 inch shoe 
lift and crutches on a constant basis.  He said he had not 
used a wheelchair for about 1 1/2 years.  (It was noted that 
his right hip replacement was said to be worn and he was 
scheduled to have a total hip replacement later in July 
1998.)  Following an examination, the assessments included 
bilateral hip necrosis, status post total right hip 
replacement with continued residuals, and status post failed 
left hip replacement with residuals.  It was opined that he 
could accomplish activities of daily living but that such 
were initially difficult following surgery.  It was noted 
that he was able to accomplish activities of daily living 
such as dressing himself and fixing a meal, but activities 
such as house cleaning, including vacuuming and cleaning a 
floor, would be difficult.

II.  Legal Analysis

The veteran's claim for special monthly pension based on the 
need for aid and attendance is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  All relevant 
facts have been properly developed and, therefore, the VA's 
duty to assist the veteran has been satisfied.  Id.
 
In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity, helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 3.351.  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352.

A review of the claims file reveals that the veteran has a 
bilateral hip condition.  He has undergone hip replacements 
and has been treated for infections.  When he was examined 
for VA pension purposes in December 1995, he said he was able 
to bathe himself.  He variously reported that he was 
wheelchair bound and able to utilize crutches within his 
home.  He said he was unable to do any housework.
 
During a July 1996 RO hearing, the veteran said he lived by 
himself in a ground floor apartment which had two levels.  He 
said he used a wheelchair and crutches (for short distances 
within the home).  He said he used to utilize home care 
nursing for treatment of his open incision on the leg but no 
longer used such.  He related he was able to bathe and cook 
for himself.  He testified he went shopping in places which 
had electronic shopping carts.  He also related that he hired 
someone to do his housework and buy his groceries.  

The most recent medical evidence on file consists of a July 
1998 VA examination report which reflects that the veteran no 
longer used a wheelchair but was on crutches.  Following an 
examination, it was opined that the veteran could accomplish 
the activities of daily living.  It was specifically noted 
that he could dress himself and fix a meal.  It was also 
noted, however, that housekeeping chores would be difficult 
for him to accomplish.  

The evidence as a whole shows that the veteran lives by 
himself and is able to perform his own essential personal 
care functions such as going to the bathroom, bathing, 
dressing, cooking, eating, etc., without the need for regular 
assistance of another person.  It is acknowledged that he has 
difficulty with some household chores, but it appears he is 
fully capable of living independently.  The weight of the 
evidence establishes that the veteran has no factual need for 
regular aid and attendance of another person.  Alternative 
bases for aid and attendance (blindness or nursing home care) 
do not apply to the facts of this case. 

The preponderance of the evidence is against the claim for 
special monthly pension based on the need for regular aid and 
attendance.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 90 (1990).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 

